Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 9, 2015

                                           No. 04-15-00060-CV

                            IN RE Carol KENDALL and Belinda Sanchez

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On February 5, 2015, relators filed a petition for writ of mandamus with an emergency
motion for temporary relief. The court has considered relators’ petition and the response filed on
behalf of the real party in interest and is of the opinion that relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

       The temporary stay of the scheduled depositions previously issued by this court on
February 6, 2015, is LIFTED.

        The real party in interest’s motion for expedited consideration of the mandamus petition,
filed February 20, 2015, is DENIED AS MOOT.

           It is so ORDERED on March 9, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI19450, styled In re Cynthia Mason, pending in the 224th Judicial
District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.